Dismissed and Memorandum Opinion filed March 2, 2006








Dismissed and Memorandum Opinion filed March 2, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-05-01157-CR
&
      14-05-01158-CR
____________
 
MELVIN MATOS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County, Texas
Trial Court Cause Nos. 1044022
& 1037333
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to two counts of aggravated
sexual assault of a child.  In accordance
with the terms of a plea bargain agreements with the State, the trial court
sentenced appellant on October 27, 2005, to confinement for twenty years in the
Institutional Division of the Texas Department of Criminal Justice in each
cause, with the sentences to run concurrently. 
Appellant filed pro se notices of appeal.  We dismiss the appeals.  




The trial court entered a certification of the defendant=s right to appeal in each cause and
the court certified that these are plea bargain cases, and the defendant has no
right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).  The records support the trial court=s certifications.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 2, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost. 
Do Not Publish C Tex. R. App.
P. 47.2(b).